Title: [March 30. Monday. 1778.]
From: Adams, John
To: 


      March 30. Monday. 1778. This Morning the Officer came down and told the Captain that a lofty Ship was in Sight and had fired two heavy Guns. All hands were called up: but the lofty Ship appeared to be an heavy loaded Snow. The Weather was Cloudy, but there was no Wind. All very still excepting a small Suel. The Tower of Cordovan or as our Sailors called it The Bourdeaux lighthouse, was in Sight over our larbord Bow. The Officers were now employed in clearing the Ship and removing all warlike Appearances.
      This day had been fortunate and happy.... Our Pilot had brought Us safely into the River of Garonne, and We had run up with Wind and Tide as far as Pouliac, when We anchored for the night and took in another Pilot.
      This forenoon a Fisherman came along Side of Us, with Hakes, Skates and Gennetts. We bought some of them and had a high regale.
      The River was very beautiful: on both sides of it, the plantations were pleasant. On the South Side especially We saw Horses, Oxen, Cows and great flocks of Sheep, grazing. The Husbandmen ploughing and Women half a dozen in a drove with their hoes. The Churches, Convents, Gentlemens Seats, and the Villages appeared to me, simple Inhabitant of the American Wilderness, very magnificent.
      The River seldom swells with Freshes, for the rural Improvements and even the Fishermens Houses, are brought quite down to the Waters Edge. The Water in the River is to all Appearance very foul, being saturated and stained with red or purple Earth, washed into it I suppose from the banks on each Side of it. The Tide setts in at the rate of five Knotts. The Wind was directly fair, and We outsailed every Thing in going up the River. The Lands on each Side of Us and the Vessells in the River seemed to fly away from Us.
      The Buildings public and private were of Stone: and a great number of pleasant Groves, appeared between the principal Seats and best plantations. The Vessells at Anchor and sailing in the River were very numerous. The Pleasure resulting to a Novice, from the Sight of Land, Houses, Cattle, after Three tremendous Storms and three equally tremendous Chases, one in the Gulph Stream, one in the English Channell and one in the Bay of Biscay, if it was ever experienced before I hope it never will be again, delicious as it was, by any human Being.
      
      
      It gave me a pleasing kind of Melancholly Reverie, to see this Country and to look at a Part of Europe, as a few Weeks before I had never expected to see this great Theatre of Arts, Sciences, Commerce and War.
     